Opinion by
Judge Peters:
In Bishop-, on Marriage and D-ivorce,- Sec. 754, it is said: “Whatever be the authority of the court which pronounces a sentence of divorce or of nullity, to revise or reverse it on a proceeding instituted for that purpose, still, while it remains a sentence, it is, if free from fraud and collusion, binding on that tribunal in all collateral proceedings, and- upon all other tribunals, in all proceedings direct *689and collateral, whether between the same parties, and their privies, or between strangers, not only in the country where the sentence was rendered, but in all foreign countries.” The jurisdiction of the court that pronounced the sentence divorcing appellant and his wife, over the subject-matter, can not be questioned.

Cook & Givens, for appellant.


D. H. Hughes, Bush, for appellees.

The divorce dissolved the marital relation and restored Mrs. Mounts to her exclusive right to her land; and our statutory law provides that a divorce destroys the husband’s potential right to curtesy. Susan E. Hays v. Sanderson and Wife, 7 Bush 489.
Petition overruled.